Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00845-CR

                                    Crystal MARTINEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CR-10192W
                    The Honorable Raymond Angelini, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, appellant’s motion to dismiss the
appeal is GRANTED, and this appeal is DISMISSED. The clerk of the court is instructed to issue
the mandate immediately. TEX. R. APP. P. 18.1(c).

       SIGNED December 23, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice